 DECEMBER12, INC.December 12, Inc.;December 12,, Inc.of NevadaandHarold Alexander.Case 31-CA-1266118 December 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSONAND MEMBERSJOHANSEN AND STEPHENSOn 11 August 1986 Administrative Law JudgeEarldean V. S. Robbins issued the attached supple-mental decision. The Respondent filed 'exceptionsand a supporting brief, and the General Counselfiled limited exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rul-ings,'findings, P and conclusions and to adopt therecommended Supplemental Order as modified.ORDERThe National Labor Relations Board adopts therecommended Supplemental Order of the adminis-trative law judge as modified below and ordersthat the Respondent, December 12, Inc.; December12, Inc. of Nevada, Los Angeles, California, its of-ficers, agents, successors, and assigns, shall jointlyand severally pay Harold Alexander as specified inthe Order as modified.Insert the following as the second sentence ofthe Order."The Respondent will also place Harold Alexan-der on a preferential hiring list in the event the Re-spondent hires a percussionist in the future."1The Respondent renews its motion, denied at trial by the judge, todismiss this case because the Respondent was denied pretrial discovery.The Board does not allow the taking of depositions to provide discoveryin ordinary circumstances.SeeFliteCeief,Inc., 258 NLRB 1124 (1981),affd. 696 F.2d 1003(9th Cir.1982).The Respondent has failed to estab-lish that it has been prejudiced by any denial of discovery in this pro-ceeding.In this connection,we note that the Respondent's counsel intro-duced into evidence a written stipulation of the testimony of union offi-cer Dick Gabriel who was unavailable for the hearing.Further, concern-ing records that discriminatee Harold Alexander kept regarding his inter-im income and search for employment,the General Counsel turned overthese documents to the Respondent's counsel during the hearing,and thehearing was recessed briefly to permit him to review the records. Al-though he reiterated that pretrial discovery should have been permitted,counsel did not request more time to review the documents and did notrequest a continuance,but rather chose to proceed with the hearing.8The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to- overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd.188 F.2d 362(3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.475Bernard T. Hopkins, Esq.,for the General Counsel.IvanM. Hoffman, Esq.,of- Los Angeles, California, forthe Respondent.SUPPLEMENTAL DECISIONEARLDEAN V. S. RoBBINS, Administrative Law Judge.On 30 November 1984, the National Labor RelationsBoard (the Board) entered its Decision and Order in thismatter? in which it directed December 12, Inc. (the ,Re-spondent) to offer to Harold E. Alexander immediateand full reinstatementto his former job or, if that job nolonger exists,to a substantially equivalent job, withoutprejudice to his seniority and other rights and privileges;and make him-whole for any loss of earnings and otherbenefits suffered as a result of his unlawful discharge on30 September 1982, with interest on lost earnings.On 30 August 1985, the United States Court of Ap-peals for the Ninth Circuit (the Court) entered its judg-ment(the judgment) enforcing the Board's Order. Re-spondent, having failed and refused to make whole Alex-ander, and having failed and-refused to reinstate him; anda controversy having arisen over the reinstatement of Al-exander and the amount of backpay due under the termsof the judgment and the Order, the Regional Directorfor Region 31 of the Boardissued abackpay specifica-tion and notice of hearing alleging the backpay dueunder the Board's Order, as enforced by the court'sjudgment, for the period of time from 1 October 1982through 14 September 1985 (reserving for further deter-minationRespondent's backpay obligation to the discri-minatee for all periods after ' 14 September 1985), towhich Respondent filed a timely answer that was there-after amended. The matter was heard before me in LosAngeles,California,on 8 April 1986. Posttrial briefswere filed by the General Counsel and the Respondent.The principalissues raisedby the pleadings are:1.Whether Alexander's job has been lawfully eliminat-ed so as to relieve- Respondent of its obligation to rein-state him.2.Whether Alexander incurred a willful loss of interimearnings.3.Whether Respondent is obligated to make Alexan-der whole for medical insurance payments made, on hisbehalf, by his mother.4.Whether Respondent is liable for compensation dueAlexander for television and/or videotape performancesby Respondent's band and for reuses ofanyvideotapeperformances (residuals) and for AFM-EPW Trust Fund(pension) contributions.5.Whether Respondent granted members of the banda general wage increase effective 24 February 1984.On the entire record,2 including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the parties, I make the following273 NLRB1 (1984).2On 10 July 1986, I reopened the record herein for the limited pur-pose of receiving a stipulation of the parties as to the exact dates of ter-mination of all band members, singers,and other road personnel terminat-ed subsequent to Alexander's discharge. That stipulation and the support-ing payroll records attached thereto are received into evidence as it.Exhs. 1(a) through(e), and the record is reclosed.282 NLRB No. 77 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE REINSTATEMENT ISSUERespondent contends that Alexander's job no longerexists and that no substantially equivalent position exists.It is undisputed that Alexander worked for Respondentas a percussionist and that there has been no percussion-ist in Respondent's band since his discharge.The onlytime a percussionist has been used has been during en-gagements when the house orchestra had a percussionist.Respondent's principal,Dionne Warwick, Respondent'sbookkeeper,Marie Byars, and Jerome Sklar, a certifiedpublic accountant used by Respondent, testified and doc-umentary evidence establishes that both before andduring the alleged backpay period, Respondent has expe-rienced significant financial problems resulting from taxliabilities owed to the Internal Revenue Service and theCalifornia Franchise Tax Board, which required the in-stitution of certain economies in order to pay 'the tax li-ability.To this end,according to Respondent'switnesses,certain personnel were terminated.In the underlying unfair labor`practice proceedingherein, the judge rejected Respondent's argument thatAlexander's discharge was motivated by these economicdifficulties and found that his discharge was unlawfullymotivated, based on remarks made by Warwick that "theUnion stuff ... had to go," and that Alexander couldfind himself on a plane home if he did not"drop" his in-sistence that musicians in Respondent's employ be paidunion scale;and other indicationsof Warwick's resent-ment of Alexander's activities in this regard. Neverthe-less,Respondent still argues that Warwick made the de-cisionnot to replace Alexander on 1 October 1982 forvalid creative and economic reasons; and therefore, be-cause thejob ofpercussionist is no longer in existence,Respondent is not obligated to reinstate Alexander norliable for any backpay:f find this argument totally without merit. The, courtenforced the Board's Order adopting the judge's findingthat Alexander was discharged on 30 September 1982 be-cause of his union activitiesand not forthe economicand creative reasons asserted by Respondent.In the ab-sence of persuasive evidence that something occurredduring the ensuing 24 hours to legitimize these allegedcreative'and economic decisions; I find that Respondenthas failed to establishthat theposition of percussionistwas eliminatedon 1 October 1982 for lawfulreasons.However, this does not necessarily preclude a findingthat, at some later time,the position was lawfully elimi-nated.Essentially,Warwick testified that her basic band hasalways been a rhythm section-piano, keyboard, guitar,bass, and drums. Her guitarist has accompanied her fromthe very ` beginning, 25 years ago. Approximately '19years ago, her accompaniment was expanded to a four-piece rhythm section-piano,bass, drums,and guitar. Inthe midseventies she added a keyboard instrument andbackground `singers.This complement did not changeuntil 1980,, when she hired Alexander. According toWarwick, Alexander was hired because she decided hernew show would include an extensive medley of Earth,Wind,and Fire3 music and from other sources that had aprimitive,percussive sound.A percussionist was neces-sary to recreate that sound.Although Respondent is correct that creative deci-sions-those based on artistic taste-in the music indus-try are entitled to be accorded the same legitimacy as themore mundane decisions made in other industries, it isclear that such decisions are highly subjective. Thus,once an unlawful motivation for a discharge has beenfound, it may be difficult to establish that a decision toeliminate a job for allegedly creative,artistic reasons isfree from the taint of the original unlawful motivation.Because any uncertainty that arises from the essentialsubjective nature of the decision is a direct result of Re-spondent's unlawful action, it is proper to resolve thequestion in favor of the discriminatee and not the wrong-doer.Here, however, there is some evidence that tends tosupportRespondent's contention that Alexander's jobwould have been eliminated for economic reasons evenin the absence of Respondent's unlawful conduct. Thus,in addition to certain other reductions in personnel costs,by 14 November 1983, Respondent had discharged its'roadmanager and all three of the background singers,thereby reducing Warwick's musical accompaniment to abasic rhythm section.4 There is no evidence, or conten-tion, that these discharges were made for any reasonother than the economic one asserted by Respondent.Considering that Respondent had employed backgroundsingers for several years before a percussionist was hired,I do not findit unreasonableto conclude that, at least by14November 1983, the percussionist position wouldhave been eliminated. Any uncertainty as to exactlywhen, prior to 14 November 1983, the position wouldhave been eliminated is resolved against Respondent. Ac-cordingly, I find that if Respondent had not dischargedAlexander for unlawful reasons on 30 September 1982, itsubsequently would have laid him off for lawfulreasonson 14 November 1983, at the time Respondent's bandwas reduced to a basic rhythm section. I, therefore, findthat backpay is tolled as of that date and that Alexanderisnot entitled to immediate reinstatement. However, Ishall recommend that he be placed on a preferentialhiring list in the event Respondent hires a percussionistin the future.II.THE MITIGATION OF DAMAGES ISSUEIt is well established that an employer may mitigate hisbackpay liability by establishing that a discriminatee"willfully incurred" loss by a "clearly unjustifiable refus-al to -take desirable new employment."PhelpsDodgeCorp. P.NLRB,313 U.S. 177, 199-200 (1941). However,this is an affirmative defense and the employer has theburden of proving facts that wouldmitigateits liability.NLRB v. Mooney Aircraft, Inc.,366 F.2d 809, 813 (5thCir. 1966);NLRB Y. Miami Coca-Cola Bottling Co.,360F.2d 569, 575 (5th Cir. 1966);NLRB v. Brown & Root,a A vocal group whose sound is basically primitive and percussive.4 One background singer was terminated on 17 June and the other twobackground singers and the road manager were terminated on 14 Novem-ber 1983. DECEMBER12, INC.Inc.,311 F.2d 447(8th Cir.1963).That-burden is not nietby evidence of lack of employee's success in obtaininginterim employment or of low interim earnings.Rather,the respondent must affirmatively establish that the em-ployee neglected to make reasonable efforts to find inter-im work.NLRB v. Miami Coca-Cola Bottling Co.,supraat 575-576.Further, a discriminatee is held"only to rea-sonable exertions in this regard,not the highest standardof diligence."NLRB v. ArduiniMfg. Co.,394 F.2d 420,422-423(1stCir.1968).Also, a discriminatee's obligationto mitigate damages does not require success in a searchfor interim employment,it only requires an honest, good-faith effort.NLRB v. Cashman Auto Co.,223 F.2d 832,836 (1stCir. 1955).The employee's skills and qualifica-tions, age,and the labor conditions in the area,are,factorsto be considered in determining the reasonableness ofthis effort.Mastro PlasticsCorp.,136 NLRB 1342, 1359(1962).Respondent offers several reasons in support of itscontention that Alexander did not diligently seek interimemployment:(1)He did not utilize the Union's referralservice nor the Musicians' {Contact Service,a private or-ganization that obtains work for musicians in Los Ange-les; (2)the compliance forms completed by Alexandershow he failed to actively make-daily, contact with pro-spective sources of employment;(3) his failure to seekwork through employment agencies;(4) his inability toexplain"satisfactorily"the source of various deposits tohis bank account; and(5) the totality of these reasons in-dicate that Alexander"planned and schemed to keephimself idle while'making the appearance,the pretense,of looking for work, so that he could make[Respondent]pay for his leisure."Essentially,Respondent argues thatAlexanderfailed toexert a minimum, good-faith, diligenteffort to even look for work.However, the evidence adduced on the record is insuf-ficient tomeet Respondent'sburden of proof in thisregard.Thus, although Barry Squires, the union repre-sentative who handles the Union's referral service, testi-fied that the service does exist, there is no evidence toestablish,as contended by Respondent,that it is the prin-cipal,or a principal,source of employment in the indus-try or that its existence was widely known in the indus-try. I credit Alexander's testimony that he had no knowl-edge of the service, and his uncontradicted testimonythat his principal source for obtaining employment in thepast had always been to contact people in the industry,to make it known that he is available for work, and tokeep himself in the minds of other performers. He alsotestified that he went to the state unemployment agenciesmany times seeking work and that he did consult wantads.Further,although Squires testified that there havebeen jobs for percussionists in the last 5-1/2 years, notestimony was adduced either as to the number of jobsavailable nor the length of these jobs. There was also noevidence adduced to refute Alexander's testimony thatwork is generally procured in the industry through con-tacts.Respondent produced no evidence to show therewere jobs available thatwouldhave been offered to Al-exander or that he rejected any job offers.Rather, Re-477spotldent relied on its cross-examination of Alexanderand the nonspecific testimony of Squires.This is insufficient to meet Respondent's burden ofproof that Alexander did not diligently seek work duringthe backpay period. An employee who has been discri-minatorily discharged need not instantly seek new em-ployment.Saginaw Aggregates,198NLRB 598 (1972).Nor will a backpayclaimantbe found to have incurred awillful loss in earnings merely because the search for in-terim employment was not made in each and every quar-ter of the backpay period. Rather, as the Board stated inCornwell Co.,171NLRB 342, 343 (1968), "The entirebackpay period must be scrutinized to determine whetherthroughout that period there was, in.,the light of all sur-rounding circumstances,a reasonably continuing searchsuch as to foreclose a fording of willful loss." ,See also,Firestone Synthetic Fibers Co.,207 NLRB 810, 812 (1973);Southern Household Products Co.,203 NLRB 881 (1973).Employees are not' automatically disqualified from back-pay because of their, poor recordkeeping, uncertainty asto memory, oreven exaggeration.' Patrick Izzi TruckingCo., 162 NLRB 242, 245 (1966). Further a good-faithsearch for employment does not necessitate that the em-ployee spend all of every day searching for employment.Laidlaw Corp.,207 NLRB 591, 603 (1973), enfd. 507 F.2d1381(7th Cir. 1974), cert. denied 422 U.S. 1042 (1972).American Medical Insurance Co.,235 NLRB 1417, 1419-1422 (1978).Similarly,Respondent's cross-examination of Alexan-der as to the source of his bank deposits is insufficient toestablish, as claimed by Respondent, that Alexander hadunreported interim earnings. Alexander testified that hewithdrew approximately $38,000 from a'n investment ac-count, borrowed money from various lines of credit, andfrom his mother. -Respondent's contention is based onmere speculation, and there is no evidence in the recordto establish Alexander had unreported interim' earnings.Based on the foregoing, I ford that Respondent hasfailed to establish that Alexander did not make a diligentsearch for employment during the backpay period orthat he had unreported interim earnings. Alexander testi-fied that certain expenses claimed by him related to tele-phone conversations with respect to this proceeding. TheGeneral Counsel concedes, and I ford, that these ex-penses are not properly claimable.5III.MEDICALINSURANCEPREMIUMSThe parties stipulated that the medical insurance pay-ments shown on Appendix C of the backpay specifica-tionwere made on behalf of the discriminatee by hismother, but Respondent reserved - the right to arguewhether Respondent had any liability in this regardabsent evidence that the discriminates had reimbursed hismother or is obligated to do so. However, Respondentdid not pursue this argument in its brief. Even assumingthat the insurance premium payments were a gift fromAlexander's mother, 'they constituted a collateral benefit5 It appears that, prior to 1984, ' these were local calls for which noamounts were claimed. Therefore,disallowance of such telephone ex-penses does not affect the amount of expenses incurred during the back-pay period. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat is not deductibleas anoffset againstAlexander'sclaimfor loss benefits.Medlin Industries,261NLRB1329, 1337 (1982).IV. SUPPLEMENTAL INCOME, AFM-EPW TRUST FUND(PENSION)CONTRIBUTIONS,AND THE ALLEGEDWAGE INCREASERespondents deny that they are liable for payments forany television and/or videotape performances or reusesor residuals thereof or for any AFM-EPW trust fundcontributions in that Respondent has not signed anyagreementwith the American Federationof Musiciansthat require it to pay suchsums.The backpay specifica-tion alleges, and the judge found in the underlying-unfairlabor practice case,that the musicians enter into standardAF of M "personal 'service" contracts with the radio andtelevision producers, rather than Respondent, with re-spect to their wages and fringe benefits.Indeed, thejudge found it was Alexander's insistence that the musi-cians be paid wages and'fringe benefits in accordancewith AF of M scale that was a motivating factor in hisdischarge. Because the television and/or videotape per-formances and the reuse and residual payments relatedthereto were an incident of Alexander's employ, and thetrust fund contributions were a benefit related to'his em-ployment, Respondent is obligated to pay such amounts.It is immaterial that Respondent is not party to a con-tract with AF of M.NLRB v .'Carpenters Local 1913,531F.2d 424 (9th Cir. 1976).I do not reach the issue of the alleged 1984wage in-creasebecause I have found above that the backpayperiod ended on 14 November 1983.ConclusionsBased on the foregoing and the entire record, it isfound:a.Alexander's backpay period commenced 30 Septem-ber 1982 and ended 14 November 1983, the date that theroad manager and the last of Respondent's backgroundsingers were laid off.b.During his backpay period, Alexander had interimearnings as set forth in the backpay specification.c.Alexander is entitled to backpay in the amounts setforth below for that portion of the backpay period up to,and including, the third quarter of 1983, plus an amount,to be determined, for the fourth quarter of 1983.66 Becausethe record does not contain information sufficient to deter-mine what portion of the gross backpay expenses and interim earnings inthe fourth quarter of 1983 was incurred prior to and including 14 No-vember 1983, the amount of backpay due Alexander for that quarter isleft for determination by the Regional Director. Backpay is computed asalleged in the backpay specification with modifications for the fourthquarter of 1983, to be determined by the Regional Director to reflect myfinding that the backpay period ended on 14 November 1983. Backpaycomputations through the third quarter of 1983 are set forth in the appen-dices. DECEMBER 12, INC.Yr./QtrQtr.NetQtr. PensionMedicalInsuranceBackpayPaymentPremium1982/4 ..................$7,409.01$205.98$217.871983/1 ..................8,257.30116.60341.581983/2 ..................10,462.9977.73 '290.341983/3 ..................5,495.6561.53290.34On the foregoing findings offact,and the entirerecord,and pursuant to Section 10(c) of the Act,I issuethe following recommended'T If no exceptions are filed-as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules, be adopted by the479ORDERThe Respondent, December 12, Inc.; December 12,Inc. of Nevada," Los Angeles, California, their officers,agents, successors, and assigns, shall jointly and severallymakeHarold Alexander whole by payment to him of theamounts setforth aboveand inthe Appendices, and theamount, tobe determined by the Regional Director, forthe fourth quarter of 1983, plus interest accrued to thedate of paymentpursuanttoFlorida Steel Corp.,231NLRB 651 (1977).Board and all objections to them shall be deemed waived for all pur-poses.S In the answer to the backpay specification,as amended at the supple-mental hearing herein, Respondent and December 12, Inc.of Nevadaadmit that they constitute a single-integrated business enterprise and are asingle employer within the meaning ofthe Act. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX A123456789CalendarDays or WeeksCalendarQuarterCalendarQuarterCalendarCalendarQuarterCalendarQuarterTotal NetQuarterPer CalendarQuarterRate of PayGrossInterimQuarterExpensesNetI nNetBackpayBackpayEarningsEarnin gsBackpay11Days ...............$200.00/Day4th Qtr ................3Weeks ..............900.00/Week(1) 5 Days(TV)..416.43/Day$7,474.78$249.20$183.43$65.77$7,409.011982 .....................(2) 1312.32/ReuseReuse(TV).(3) 1 Day(TV)....180.31/Day19 Days ...............200.00/Day1st Qtr .................1Day ..................300.00/Day3Weeks ..............900.00/Week......8,257.300008,257.3001983 .....................(4) 2312.32/ReuseReuse(TV).(5) 2 Days(TV)..416.43/Day2d Qtr .................50 Days...............200.00/Day(6) 1 Day(TV)10,971.68 .............707.50198.81508.6910,462.99and555.25/Day1983 .....................(7) 1 Day(TV)....416.43/Day3d Qtr .................16 Days...............200.00/Day2 Weeks ..............900.00/Week5,683.68326.00137.97188.035,495.651983 .....................(8) 1 Day(TV)....683.68/Day4th Qtr.11111111983..................................................1To be determined by the Regional Director. DECEMBER 12, INC.APPENDIX B4811234567Television and Videotape DaysRate ofGrossEarningsPensionCalendarQuarterTotal NetCalendar Quarterand Reuses Per CalendarPaPayfor TV,RatePensionPensionQuarterVideotape,(Percent)PaymentPaymentand Reuses4th Qtr ...........................................5 Days......, .....................................$416.431Day.............................................180.31$2,574.788$205.9811982 ................................................1Reuse.........................................312.32]1stQtr............................................2 Days............................................416.431,457.508116.6011983 ................................................2Reuse..........................................312.322d Qtr........ .....................................1-Day.............................................555.251Day.............................................416.43917.68877.7319833d Qtr.1Day .............................................683.68683.68961.53983...................................................4th Qtr.1....1,186.881911To be determined by the Regional Director.APPENDIX C.-MEDICAL INSURANCE PREMIUMSAPPENDIX C.-MEDICAL INSURANCE PREMIUMS-Continued1Calendar Qtr.1982:3d Qtr .....................................1983:1st,Qtr ...................................2d Qtr. ..........................................2CalendarQtr. Payment$217.87341.58290.343TotalPayment11Calendar Qtr.3d Qtr.... ......................................4th Qtr.........................................2CalendarQtr. Payment290.3411To be determinedby theRegional Director.3TotalPayment